Case 9:19-cv-80459-KAM Document 47 Entered on FLSD Docket 08/04/2020 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 19-80459-MARRA

 ERIC C. CHRISTU, as Personal Representative of
 The Estate of Simon C. Fireman and
 ERIC C. CHRISTU and KENNETH MEEWES,
 as Co-Trustees of the Simon C. Fireman Trust,

        Plaintiffs,

 vs.

 STEPHANIE PIZZOLA and
 THE UNITED STATES OF AMERICA,

        Defendants.
                               ____________      /

        OPINION AND ORDER DENYING DEFENDANT PIZZOLA’S MOTION FOR
       ATTORNEY’S FEES FOR FAILURE TO ESTABLISH “PREVAILING PARTY”
                               STATUS [DE 44]

        THIS CAUSE is before the Court on Defendant Stephanie Pizzola (“Pizzola”)’s Motion

 for Attorney’s Fees pursuant to Fed. R. Civ. P. 54 and S.D. Fla. Local Rule 7.3 [DE 44], Plaintiffs’

 Response to the Motion [DE 45] and Defendant’s Reply [DE 46]. Pizzola contends she is entitled

 to recovery of attorneys’ fees under state law as the “prevailing party” in this interpleader action,

 which was dismissed with prejudice for lack of subject matter jurisdiction under the probate

 exception to federal diversity and subject matter jurisdiction [DE 42].

        For reasons expressed below, this Court concludes Pizzola is not a “prevailing party” in this

 interpleader action, and therefore does not demonstrate an entitlement to attorney’s fees and costs

 under the contractual provision invoked as a basis for recovery.
Case 9:19-cv-80459-KAM Document 47 Entered on FLSD Docket 08/04/2020 Page 2 of 8




         I.       Background

         Eric Christu, as Personal Representative of the Estate of Simon C. Fireman, and Eric Christu

 and Kenneth Meewes, as Co-Trustees of the Simon C. Fireman Trust (collectively “Fiduciaries”)

 filed this Interpleader Complaint against the United States of America (“USA”) and Stephanie

 Pizzola. The Fiduciaries asked the Court to determine the priority under which these adverse

 claimants should receive payments from the Estate and Trust, and to discharge the Fiduciaries from

 any liability arising from such priority determinations [DE 1]. The Fiduciaries alleged diversity

 jurisdiction under 28 U.S.C. §1332, as well as federal subject matter jurisdiction under 28 U.S.C.

 §1340, noting the existence of a federal tax lien asserted as a basis for one of the competing claims

 against the Estate/Trust assets. On motion of Pizzola, however, the Court dismissed the Interpleader

 Complaint with prejudice based on the probate exception to federal jurisdiction [DE 42].1

         Based on this dismissal, Pizzola now seeks attorney’s fees under state contract law, claiming

 she is entitled to such as the “prevailing party” in an action for enforcement of a Settlement

 Agreement between the parties entered in a Florida state court probate proceeding. Case No.

 502011CP005080XXXXMB, in the Fifteenth Judicial Circuit Court, in and for Palm Beach County,

 Florida (the “probate action”).

         The contractual attorney’s fee provision in question provides:

         In the event any party brings an action to enforce this Settlement Agreement, then
         the prevailing party shall have their attorneys (sic) fees and costs awarded by the
         Court (regardless of any rule or statutory or case law provision relating thereto).

 [DE 1-1, ¶ 22].


         1
            By its terms, the dismissal order operated as final judgment of dismissal under Rule 58 [DE 42]. The order
 did not reserve jurisdiction to tax fees or costs.

                                                          2
Case 9:19-cv-80459-KAM Document 47 Entered on FLSD Docket 08/04/2020 Page 3 of 8




        Pizzola contends she is a entitled to the recovery of fees under this provision because the

 dismissal of this federal interpleader action on jurisdictional grounds represented success on a

 “significant issue” related to her contract enforcement efforts against the Fiduciaries in the

 underlying probate action, thus conferring her with “prevailing party” status. Pizzola cites Kamel

 v. Kenco/The Oaks at Boca Raton, LP, 2008 WL 3471594 (S.D. Fla. 2008) in support of her

 position. Pizzola asserts that this action is properly viewed as one “brought to enforce” the

 Settlement Agreement, or at least one “inextricably intertwined” with its enforcement, citing Pretka

 v. Kolter City Plaza II, Inc., 2013 WL 7219294, at *2 (S.D. Fla. 2013). The Fiduciaries disagree on

 both counts. The parties’ briefs center on this debate over Pizzola’s “prevailing party” status in

 the first instance, and the characterization of this interpleader action – seeking a declaration on the

 priority of adverse claimants - as one for “enforcement” of the underlying Settlement Agreement.

        The Court concludes that Pizzola is not the “prevailing party” in this proceeding for

 purposes of invoking the attorneys’ fee clause in the underlying Settlement Agreement, and

 therefore denies the motion.

        II.     Discussion

                A. Prevailing Party Status

        Florida law recognizes, as an exception to the “American rule,” the recoverability of

 attorney fees in favor of the “prevailing party” in litigation when authorized by statute or an

 enforceable contract allocating attorney’s fees.       A “prevailing party” in this context is one who

 succeeds “on any significant issue in litigation which achieves some of the benefit the parties sought

 in bringing suit.” Moritz v. Hoyt Enterprises, Inc., 604 So.2d 807, 810 (Fla. 1992). Success on a

 “significant issue,” in turn, is informed by whether a party has been awarded at least some relief on

                                                    3
Case 9:19-cv-80459-KAM Document 47 Entered on FLSD Docket 08/04/2020 Page 4 of 8




 the merits of his or her claim, or on the placement of a judicial imprimatur on a change in the legal

 relationship between the parties. Smalbein v. City of Daytona Beach, 353 F.3d 901, 905 (11th Cir.

 2003). See also Buchannan Bd. and Care Home, Inc. v. W. Va. Dept. of Health and Human Serv.,

 532 U.S. 598, 605, 121 S. Ct. 1835, 149 L.Ed.2d 855 (2001) (fee-shifting provisions of FHAA and

 ADA require a party to secure either a judgment on merits or court-ordered consent decree to qualify

 as “prevailing parties”).

        A dismissal without prejudice for lack of subject matter jurisdiction ordinarily is not viewed

 as one conferring “prevailing party” status – primarily because the parties remain free to seek a

 determination of the issues in another forum, and the legal relationship between the parties

 following such a disposition has not been materially changed. Ffrench v. Ffrench, 418 F. Supp.

 3d 1186 (S.D. Fla. 2019) (after dismissal without prejudice of action by settlor’s son against

 settlor’s daughter seeking rescission of reinstatement of father’s revocable trust for lack of subject

 matter jurisdiction, settlor’s daughter was not “prevailing party” under fee-shifting provision in

 probate court settlement agreement). See also Sream, Inc. v. K and R of WPB, Inc., 2017 WL

 6409015, at *2 (S.D. Fla. 2017) (denying attorney’s fee motion under Lanham Act after dismissal

 without prejudice for lack of subject matter jurisdiction over Lanham Act claims) (citing Dionne v.

 Floormasters Enterprises, Inc., 667 F.3d 1199, 1205-06 (11th Cir. 2012) (“[plaintiff] is not a

 ‘prevailing party’ after dismissal of lawsuit for lack of subject matter jurisdiction); Szabo Food

 Service, Inc. v. Canteen Corp, 823 F.2d 1073, 1076 (7th Cir. 1987) (defendant is not a “prevailing

 party” after complaint was dismissed without prejudice and without determination on merits);

 Vistan Corp. v. Fadei USA, Inc., 2013 WL 1345023 (N.D. Cal. 2013) (after dismissal without

 prejudice of contract claim for lack of jurisdiction, defendant not entitled to attorney’s fees under

                                                   4
Case 9:19-cv-80459-KAM Document 47 Entered on FLSD Docket 08/04/2020 Page 5 of 8




 state statute where plaintiff remained free to pursue contract claim in California state court).

        Although this case ended in a dismissal with prejudice, it did not achieve a material change

 in the legal relationship between the parties which would signify success on a “significant issue,”

 where this Court did not make a ruling on the merits of the interpleader complaint or the priority of

 adverse claimants as against the assets of the Estate and Trust. By dismissing this interpleader

 action “with prejudice,” the Court signaled only that the Fiduciaries are barred from renewing or

 refiling an interpleader complaint in federal court, due to a lack of federal jurisdiction which is not

 susceptible to cure by any amendment to the Fiduciaries’ pleading. However, the Fiduciaries

 presumably remain free to pursue a formal priority determination between adverse claimants before

 the state probate court which continues to exercise jurisdiction over the administration of the Estate

 and Trust, and this Court’s dismissal never suggested otherwise. It is not made to appear that this

 issue has yet been squarely framed and submitted for determination to the probate court, which

 enjoys exclusive jurisdiction over this controversy.

        In granting Pizzola’s motion to compel outstanding beneficiary payments due under the

 Settlement Agreement, the probate court considered the Fiduciaries’ claimed inability to pay, due

 to an alleged lack of liquid assets to make the Pizzola payments along with other tax obligations

 owed to the IRS. In ruling for Pizzola on this motion, the probate court simply found “the

 Estate/Trust is not insolvent,” in light of sworn accountings establishing the fair market value of

 the Estate’s assets, and discounted the sufficiency of efforts undertaken by the Fiduciaries to

 generate the funds necessary to make required payments to Pizzola [DE 1-3, pp. 6-7]. It does not

 appear that the state court made any determination on a priority of claims between adverse claimants

 –presumably leaving the Fiduciaries free to pursue a priority determination by appropriate motion

                                                   5
Case 9:19-cv-80459-KAM Document 47 Entered on FLSD Docket 08/04/2020 Page 6 of 8




 addressed to the probate court.2

           In any event, even if the Fiduciaries are precluded from renewing the priority of adverse

 claimants issue in state court – under collateral estoppel, res judicata principles or otherwise -- –

 that impediment has nothing to do with any action taken by this Court which unequivocally made

 no ruling on the merits of the priroirty issue framed by the Fiduciariers Interpleader Complaint, but

 rather simply dismissed that Complaint for lack of jurisdiction. In other words, this Court’s

 dismissal of the federal interpleader complaint “with prejudice” cannot be viewed as the operative

 bar, under any scenario, to a state court’s further deliberation and determination on the priority of

 claims issue.

           If it is later determined that there has been a final, formal resolution governing the priority

 of adverse claimants, as between Pizzola and the IRS, that determination did not stem from this

 Court’s order of dismissal on jurisdictional grounds. And if there has been no such final, formal

 resolution of the priority claims, then it remains to be seen whether the Fiduciaries or Pizzola

 emerge as the “prevailing party” on this question. Thus, Pizzola has not “prevailed” on a significant

 issue in the controversy between the parties as a result of this Court’s dismissal of the federal

 interpleader action for lack of jurisdiction, and she has therefore not demonstrated an entitlement

 to fees under the fee-shifting provision of the parties’ underlying Settlement Agreement. See



 2
   As previously noted by this Court in its order of final dismissal for lack of jurisdiction, “the parties dispute whether
 the state court, in rendering its decision [on Pizzola’s motion to compel compliance with the Settlement Agreement],
 actually addressed the question of priority.” [DE 42, p. 9]. This Court did not resolve this debate, but simply concluded
 that “the state court’s lack of clarity on this point does not .. remove[] this case from the probate exception.” The Court
 further noted that the Trust’s assets remains subject to probate court jurisdiction for purposes of distribution under
 § 733.707(3) Fla. Stat., rendering “any concerns that the state court is unable to fully administer the Estate, including
 making and enforcing priority determinations … misplaced.” [DE 42, p. 10].
                                                             6
Case 9:19-cv-80459-KAM Document 47 Entered on FLSD Docket 08/04/2020 Page 7 of 8




 Ffrench at 1190 (citing Dattner v. Conagra Foods, Inc. 458 F.3d 98, 101 (2d Cir. 2006) (for party

 to be “prevailing” there must be a “judicially sanctioned change in legal relationship of the parties”).

 See also Estate of Drummond, 149 Cal. App. 4th 46, 56 Cal. Rptr. 3d 691 (2007) (dismissing will

 contestant’s motion for attorney’s fees following appeal court’s reversal and dismissal of attorney’s

 contract claim on procedural grounds which merely required the attorney to pursue his claims in an

 appropriate forum; phrase “prevailing” implies strategic victory at end of day, not tactical victory

 in preliminary engagement); Advance Financial Resources, Inc. v. Cottage Health System, Inc.,

 2009 WL 2871139, at *2 (D. Ore. 2009) (finding defendant was not prevailing party under state

 fee-shifting statute where contract claim was dismissed for lack of personal jurisdiction with no

 final resolution or determination on merits of underlying claim).

        In sum, as the dismissal of this federal interpleader action for lack of diversity jurisdiction

 and lack of federal question jurisdiction under 28 U.S.C § 1340 did not purport to preclude the

 Fiduciaries from seeking an adverse claimant priority determination in the ongoing state probate

 court proceedings, Pizzola did not obtain a “judicial imprimatur” on a change in the legal

 relationship between the parties as a consequence of the Court’s disposition of this action. She

 obtained only an interim, preliminary victory based on the Fiduciaries’ unsuccessful attempt to

 pursue an interpleader claim in the wrong forum. With this, it cannot be said that Pizzola has

 obtained any significant relief in an action to enforce the Settlement Agreement, and Pizzola does

 not enjoy “prevailing party” status.

        III.    CONCLUSION

        In light of the foregoing, it is ORDERED AND ADJUDGED:



                                                    7
Case 9:19-cv-80459-KAM Document 47 Entered on FLSD Docket 08/04/2020 Page 8 of 8




        1. Defendant Pizzola’s Motion for Attorney’s Fees [DE 45] is DENIED for failure to

            establish “prevailing party” status in an enforcement action under the subject state court

            Settlement Agreement.

        2. Defendant Pizzola’s request for the recovery of costs in the amount of $ 660.68,

            representing research costs for Westlaw research and Pacer research incurred in

            preparing the subject motion for fees is also DENIED. First, Pizzola is not a prevailing

            party and second, these expenses are non-taxable under Fed. R. Civ. P. 54.

        DONE AND ORDERED in Chambers at West Palm Beach, Florida, this 3rd day of

 August, 2020.




                                                              KENNETH A. MARRA
                                                              United States District Judge



 cc. all counsel




                                                  8
